DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 12/20/2018.
In the instant application, claims 1 and 4 are independent claims; Claims 1-4 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 12/20/2018 are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2018 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:
Claim 1 recites the acronym “TBox” and “ABox” which need to be spelled out for clarity.
Claim 3 recites the acronym “timestampsTCNT, Edges TCNE, and Constraints TCNc” which need to be spelled out for clarity.
Claim 4 recites the acronym “timestampsTCNT, Edges TCNE, and Constraints TCNc” which need to be spelled out for clarity.
Appropriate corrections are required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites “A computer program product comprising a computer readable medium having computer program code ….”. Applicant has failed to define or limit the claimed “computer readable medium.” Therefore, it would be reasonable to interpret the claimed “computer readable storage medium” to comprise a signal or a carrier wave; neither of which falls into one of the four statutory categories invention.
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As for claim 1:
	 Step 2A prong 1: The step of “converts the query into a formal representation” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and therefore recites an abstract idea (mental process). The step of output the formal representation to the temporal reasoner for computing the likelihood score of satisfying temporal constraints in the query” describes the act of calculating numerical values, and therefore recites an abstract idea (mathematical calculation).
	Step 2A prong 2: The claim recites additional elements of, “a query processor for receiving a query including temporal constraints”. These steps amount to gather data for use in the claimed system which is considered insignificant extra-solution activity (MPEP 2106.05(g)). The claim also recited additional elements of, “a knowledge base, 
	Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a query processor for receiving a query including temporal constraints” amount to “applying” the abstract idea with generic computer components (MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As for claims 2-3: claims 2-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
As for claim 4:
	 Step 2A prong 1: The step of “obtaining possible shortest routes of least two of timestamps TCNT, Edges TCNE, and Constraints TCNc. That is, nothing in the claim element precludes the step from practically being performed in the mind and therefore recites an abstract idea (mental process). Furthermore, this step also describes the act of calculating the shortest routes, and therefore recites an abstract idea (mathematical calculation).
	Step 2A prong 2: The claim recites additional elements of, “computer readable program code for obtaining timestamps TCNT, Edges TCNE, and Constraints TCNc”. 
	Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computer readable program code for obtaining timestamps TCNT, Edges TCNE, and Constraints TCNc” the abstract idea with generic computer components (MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CHEYER (“Cheyer,” US 2009/0164441), published on June 25, 2009 in view of Fang (“Fang,” US 2012/0278273), published on November 1, 2012 and further in view of BORTOLUSSI et al. (“Bortolussi,” US 2018/0112995), filed on April 15, 2016.
Regarding claim 1, Cheyer teaches an active activity planning system comprising: a knowledge base (Cheyer: see par. 0010; searching using an active ontology. An “ontology”, generally, is a data structure that represents domain knowledge, where distinct classes, attributes, and relations among classes are defined), the knowledge base comprising nodes (Cheyer: see par. 0014 an ontology 200 comprises a plurality of nodes representing concepts and/or attributes) [TBox and ABox]; a query processor for receiving a query including temporal constraints (Cheyer: see par. 0010; a method and apparatus for searching using an active ontology; see pars. 0012-0017; receive a search string from a user including temporal constraint ‘Friday, 8:00 PM.’ See pars. 0027-0028; searching using processor); and a temporal reasoner (Cheyer: see par. 0010; a separate engine may operate to reason on this data structure to produce certain results); wherein the query processor converts the query into a formal representation (Cheyer: see pars. 0014-0016 and Fig. 2; search string is represented as nodes of the active ontology 200. Generates a semantic representation of the search string using the ontology nodes) and output the formal representation to the temporal reasoner for computing results (Cheyer: see par. 0010; a separate engine may operate to reason on this data structure to produce certain results. See par. 0017; uses the semantic representation of the search string to search various databases for content that best matches all of the criteria embodies in the sematic representation. See par. 0018; outputs the results of the database search to the user) [the likelihood score of satisfying temporal constraints in the query].  
	Cheyer does not appear to teach: the knowledge base comprising TBox and ABox; and computing the likelihood score of satisfying temporal constraints in the query.
	However Fang teaches a method for performing queries using semantically restricted relations; wherein the knowledge base comprising TBox and ABox (Fang: see par. 0027 and Fig. 1; the knowledge base 100 which may also refer to herein as an ontology, can be represented as having two parts, a terminology box 102 ‘TBox 102’ and an assertion box 104 “ABox 104).
	All references are in the same field of endeavor of querying using ontology, Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Fang and Cheyer in front of them to include the searching using semantically restricted relations as disclosed by Fang with the searching using an active ontology as taught by Cheyer to present a user with more accurate, relevant, and less-time consuming search results (Fang: see pars. 0004-0005).
	Cheyer and Fang do not appear to teach: computing the likelihood score of satisfying temporal constraints in the query.
	However Bortolussi teaches a method for generating a personalized recommendation of at least one point of interest (POI) for a user. Bortolussi also taches: computing the likelihood score of satisfying temporal constraints in the query (Bortolussi: see pars. 0061 and 0070-0071; POIs are ranked based at least in part upon the degree to which each POI is found to match the preferences of the user. See par. 0063; a POI may be assigned a score in relation to each factor considered, indicative of how advantageous the POI is in relation to that criterion. The overall scores for the different POIs may then be used to ranked the POIs. See par. 0067; a POI, such as a bar, which is likely to be of greater interest in the evening may be assigned a lower ranking if it is likely to be reached in the daytime).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Bortolussi, Cheyer and Fang in front of them to include the ranking of personalised point of interests as disclosed by Bortolussi with the searching using an active ontology as taught by Cheyer to allow a more targeted, relevant personalized POI recommendation to be generated for a particular user, in a more efficient manner (Bortolussi: see par. 0027).
Regarding claim 2, Cheyer, Fang and Bortolussi teach the activity planning system of claim 1,
Cheyer, Fang and Bortolussi further teach wherein the formal representation is an abstract temporal constraint network (abstract TCN) (Cheyer: see pars. 0018, 0026; time stamps.  Par. 0021 and Fig. 2; the active ontology 200 with a plurality of nodes and edges.  See pars. 0012-0017; receive a search string from a user including temporal constraint ‘Friday, 8:00 PM.’) 
Regarding claim 3, Cheyer, Fang and Bortolussi teach the activity planning system of claim 2,
Cheyer, Fang and Bortolussi further teach wherein the abstract TCN comprising timestamps TCNT, Edges TCNE, and Constraints TCNc (Cheyer: see par. 0021 and Fig. 2; (Cheyer: see pars. 0018, 0026; time stamps.  Par. 0021 and Fig. 2; the active ontology 200 with a plurality of nodes and edges.  See pars. 0012-0017; receive a search string from a user including temporal constraint ‘Friday, 8:00 PM.’)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHEYER (“Cheyer,” US 2009/0164441), published on June 25, 2009 in view of Davidson (“Davidson,” US 2015/0241223), published on August 27, 2015.
Regarding claim 4, Cheyer teaches a computer program product comprising a computer readable medium having computer readable program code for temporal reasoning, the computer program product comprising (Cheyer: see par. 0028; computer readable medium), 
computer readable program code for obtaining timestamps TCNT, Edges TCNE, and Constraints TCNc (Cheyer: see pars. 0018, 0026; time stamps.  Par. 0021 and Fig. 2; the active ontology 200 with a plurality of nodes and edges.  See pars. 0012-0017; receive a search string from a user including temporal constraint ‘Friday, 8:00 PM.’).
Cheyer does not appear to teach: obtaining possible shortest routes of least two of timestamps TCNT, Edges TCNE, and Constraints TCNc.
However Davidson teaches a computer readable medium having computer-readable program code (Davidson: see par. 0005) for performing the feature of obtaining possible shortest routes of least two of timestamps TCNT, Edges TCNE, and Constraints TCNc (Davidson: see pars. 0048, 0058; temporal constraint network such as “time penalties for street segments” in the street networks.  See par. 0067, 0070; temporal restrictions such as requesting the map accuracy determination to be limited to telematic information/data associated with a given hour, day, month, year.  See ¶ 0086; provide shortest route between two stops, the mapping can cause display the different types of information/data using different colors, lines, styles to alert a user of the disparity in the information/data and lead to a correction of the map information/data).
Cheyer discloses the timestamps data and temporal constraints while Davidson discloses the determination of shortest route taking the temporal data into the degermation.  It Davidson and Cheyer in front of them to modify the teaching of Cheyer to include the determination of shortest route based on temporal data as disclosed by Davidson to provide the user a more the shortest way; thus, save time to navigate between locations (Davidson: see pars. 0086).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: Brewer (US 2016/0034462) - a user of a social-networking system may search for objects associated with the system using queries that include references to social-graph elements. Structured queries may provide a powerful way for users of an online social network to search for objects represented in a social graph based on their social-graph attributes and their relation to various social-graph elements.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174